Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is responsive to the application 16/817,905 filed on March 13, 2020. Claims 26-66 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-66 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-56, 67-77 (hereafter “patent claim”) of U.S. Patent No. 10,630,501.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,630,501 as outlined in the table below:

Examined claim 26
An endpoint device manager for operation at a user premises with at least a first endpoint device and a second endpoint device, the endpoint device manager comprising: 
     a network interface that enables communication with one or more remote systems; 
     at least one connection configured to wirelessly communicate, via a local wireless network, with the first endpoint device and/or the second endpoint device; 
     at least one processor; and 
     one or more memories coupled to the at least one processor and having programming that causes the endpoint device manager to perform operations including: 
receiving at least first information and at least second information from the first endpoint device; 
       reporting the received first information for viewing via a mobile device; 
       managing one or more device automation functions of at least one of the first or second endpoint devices based on at least the second received information; and 
       managing one or more programming updates by receiving programming via the network interface and sending the received programming to at least one of the first or second endpoint devices that implements the programming.

Patent claim 1

A management device for operation at a user premises with at least a first endpoint device and a second endpoint device, the management device comprising:
     a network interface that communicates with a remote manager;
     at least one interface configured to wirelessly communicate, via a local mesh wireless network, with the first endpoint device and/or the second endpoint device;
     at least one processor; and
     memory coupled to the at least one processor and having programming that causes the management device to perform operations including: 
receiving data from the first endpoint device, 
       storing the received data to enable reporting of the received data for viewing via a user device,
       managing one or more home automation functions of at least one of the first or second endpoint devices based on the received data, and
       managing one or more software updates by receiving software via the network interface, storing the received software, and sending the received software to at least one of the first or second endpoint devices that implements the software.



	Examined claim 26 recites the similar limitations in patent claim 1. Even though, the examined claim 26 recites the limitations which have different languages but they are considered equivalent/alike to the limitations recited in patent claim 1. For example, the limitations recited in claim 26 “receiving at least first information and at least second information from the first endpoint device” which is similar to the limitation “receiving data from the first endpoint device” recited in patent claim 1 [i.e. the broadly data may comprises both the first information and second information which are considered as information received from the first endpoint device]. Thus, it would have been obvious to patent claim 1 because similar the limitation is obvious variation. Examined claims 27-40 recite the similar limitations of patent claims 2-26; examined claims 41-66 recite the similar limitations of patent claims 27-56, 67-77.

Allowable Subject Matter
Claims 26-66 are allowed over prior arts.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459